Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 	Claims 91-109 are under consideration in the instant Office Action.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 35. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 92 and its dependent claims 94 and 96 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Please note that there is no restriction present in the instant case or the Parent case 12/811,049 (now US8,791,243) nor is there any restriction of record that is applicable to this case.

Claims 91-109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6,12, 15-17, 19, 24-26, 60 and 66 of copending Application No. 16/810,319. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘319 claims are using the same antibodies as encoded by the sequences as in the instant claims to therapeutically treat Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making a beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 91-109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6-10 and 32 of copending Application No. 16/909,359. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘359 claims a humanized version of 2A4 (ATTC PTA-9662) antibody that is the same antibody as the instantly claimed humanized antibodies.


Claims 91-109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7 and 9 of copending Application No. 17/032,884. Although the claims at issue are not identical, they are not patentably distinct from each other because other because ‘884 claims are using the same antibodies as encoded by the sequences as in the instant claims to therapeutically treat a human patient having amyloidosis. One of ordinary skill in the art would have a reasonable expectation of instantly claimed sequences to produce the same antibodies of ‘884. The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making a beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).


Claims 91-109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/040,343. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘343 claims are using the same antibodies as encoded by the sequences as in the instant claims to therapeutically treat a human patient having amyloidosis. One of ordinary skill in the art would have a reasonable expectation of instantly claimed sequences to produce the same antibodies of ‘343. The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making a beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).


Claims 91-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 7,928,203. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass humanized versions of the 2A4 antibody. Note that the amino acid sequences of SEQ ID NOs: 155-157 and 161-163 of the instant Application are the same sequences of U.S. Patent No. 7,928,203 and make up the 2A4 antibody (PTA-9662). The instant claims are towards antibodies with the SEQ ID NOs 155-157 and 161-163 for an antibody. ‘203 specification teaches an invention that includes SEQ ID NOs 155-157 and 161-163 as in the instant claims. 
	
Claims 91-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,268,973. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass humanized versions of the 2A4 antibody. Note that the amino acid sequences of SEQ ID NOs: 155-157 and 161-163 of the instant Application are the same sequences of U.S. Patent No. 8,268,973 and make up the 2A4 antibody (PTA-9662). ‘973 specification teaches an invention that includes SEQ ID NOs 155-157 and 161-163 as in the instant claims. 


s 91-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,404,815. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass humanized versions of the 2A4 antibody. Note that the amino acid sequences of SEQ ID NOs: 155-157 and 161-163 of the instant Application are the same sequences of U.S. Patent No. 8,404,815 and make up the 2A4 antibody (PTA-9662). ‘815 specification teaches an invention that includes SEQ ID NOs 155-157 and 161-163 as in the instant claims. 

Claims 91-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,636,981. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘981 claims are using the antibodies to detect an amyloid beta deposit. The instantly claimed antibodies are towards the same antibodies as in '981. The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making a upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).

Claims 91-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,791,243. The instantly antibodies are towards the same antibodies as in '243. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘243 claims are using the same antibodies as in the instant claims to therapeutically treat a human patient having AL amyloidosis. The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making a beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).

Claims 91-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,884,020. The instantly antibodies are towards the same antibodies as in '020. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘020 claims are using the same antibodies as in the instant claims to therapeutically treat a human patient having AL amyloidosis. The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making a beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).

s 91-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No 9,089,529. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass humanized versions of the 2A4 antibody. Note that the amino acid sequences of SEQ ID NOs: 155-157 and 161-163 of the instant Application are the same sequences of U.S. Patent No. 9,089,529 and make up the 2A4 antibody (PTA-9662). ‘529 specification teaches an invention that includes SEQ ID NOs 155-157 and 161-163 as in the instant claims. 

Claims 91-109 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,517,830. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass humanized versions of the 2A4 antibody. Note that the amino acid sequences of SEQ ID NOs: 155-157 and 161-163 of the instant Application are the same sequences of U.S. Patent No. 10,517,830 and make up the 2A4 antibody (PTA-9662). ‘830 specification teaches an invention that includes SEQ ID NOs 155-157 and 161-163 as in the instant claims. 

Conclusion
No claims are allowed.

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649